DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (U.S. PGPUB. 2013/0186751 A1).
INDEPENDENT CLAIM 14:
	Regarding claim 14, Young et al. teach a processing chamber, comprising: a chamber lid disposed atop a chamber body defining an interior volume therein, the chamber lid including a target assembly and the chamber body including an upper chamber adapter; an isolator ring disposed on the upper chamber adapter, wherein the target assembly is supported on the isolator ring; an o-ring disposed between the target assembly and the isolator ring; and one or more isolator ring clamps disposed about the isolator ring to clamp the isolator ring to the upper chamber adapter.  (Fig. 1, 3; Paragraphs 0016-0027)

    PNG
    media_image1.png
    527
    1146
    media_image1.png
    Greyscale

DEPENDENT CLAIM 15:
	Regarding claim 15, Young et al. teach further comprising a process shield
connected to a ledge of the upper chamber adapter.  (See Fig. 1 – connected indirectly to identified upper chamber adapter)

    PNG
    media_image2.png
    260
    507
    media_image2.png
    Greyscale

DEPENDENT CLAIM 18:
	Regarding claim 18, Young et al. teaches wherein the target assembly comprises
a target and a target backing plate.  (See Fig. 1)

DEPENDENT CLAIM 19:
	Regarding claim 19, Young et al. teach wherein the target assembly includes a peripheral edge that is chamfered.  (See Fig. 1)


    PNG
    media_image3.png
    218
    558
    media_image3.png
    Greyscale
 
Allowable Subject Matter
Claims 1-13 are allowed.
Claims 16, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-9 are allowable over the prior art of record because the prior art of record does not teach a clamp body and an outwardly extending shelf that extends from the clamp body, wherein the outwardly extending shelf includes a clamping surface configured to clamp an isolator ring to a chamber body of the PVD chamber, wherein a height of the outwardly extending shelf is about 15 percent to about 40 percent of a height of the clamp body and wherein the clamp body includes a central opening configured to retain a fastener therein.
Claims 10-13 are allowable over the prior art of record because the prior art of record does not teach a clamp body and an outwardly extending shelf that extends from the clamp body, wherein the outwardly extending shelf includes a clamping surface configured to clamp an isolator ring to a chamber body of the processing chamber, wherein the outwardly extending shelf includes a target facing surface that is sloped at an angle of about 30 degrees to about 85 degrees, and wherein the clamp body includes a central opening configured to retain a fastener therein.
Claim 16 is indicated as being allowable because the prior art does not teach wherein the one or more isolator ring clamps are disposed in pockets formed on an upper surface of the upper chamber adapter.
Claim 17 is indicated as being allowable because the prior art does not teach wherein the one or more isolator ring clamps include a central opening and a fastener is disposed in the  central opening to couple the one or more isolator ring clamps to the upper chamber adapter.
Claim 20 is indicated as being allowable because  the prior art does not teach wherein the one or more isolator ring clamps comprise two or more clamps disposed at regular intervals about the isolator ring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 31, 2002